Allowable Subject Matter
Claims 1-8 are allowed.  The following is an examiner’s statement of reasons for allowance:  With regard to claim 1 the prior art do not appear to teach the leak detection system as part of a working cylinder with the claimed structural/computational features and where the leak identification is based on a pressure fluctuation greater than a threshold value which is different than that as in Japanese Patent Application Publication 2016/045068. With regard to claims 2, 3, 6, and 7 the prior art do not appear to teach or suggest (a) the determination value becomes larger as the upper limit value and the lower limit value of the pressure fluctuation are increased; (b) the pressure parameter further includes a frequency at which the pressure in the detection space exceeds a predetermined threshold value within the detection period; (c)  the determination  that the leakage of the working fluid has been caused if the determination value is equal to or larger than a predetermined determination threshold value, and the determination value becomes larger as the frequency is increased; (d) determining the leakage of the working fluid has been caused if the determination value is equal to or larger than a predetermined determination threshold value, and the determination value becomes larger as the integrated value of the temperature is increased; and (e)the determination unit determines whether or not the leakage of the working fluid has been caused, based on a difference between the relief pressure and the lower limit value of the pressure parameter.  Claim 4 is allowed based on its dependency on claim 3.  Claim 8 is allowed based on its dependency on claim 1.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856